Opinión disidente del
Juez Asociado Señor Torres Rigual.
Es insólito que un tribunal se haya negado a proveer sobre un remedio provisional, como lo ha hecho el tribunal de instancia en este caso, no obstante tener jurisdicción sobre el asunto y de ser suya la obligación primaria de así hacerlo. Su negativa tiene el efecto de propiciar el uso inde-bido del foro federal para asuntos que ya fueron iniciados en nuestros tribunales. Las cuestiones planteadas en el tribunal de instancia han de resolverse bajo la Constitución y las leyes del Estado Libre Asociado, cuyo máximo intérprete es este Tribunal. La Corte Federal tiene el deber de respetar el *420ejercicio de esa jurisdicción y las decisiones que se emitan al amparo de ellas.
El fundamento que aduce el tribunal de instancia a los efectos de que proveer sobre el remedio provisional solici-tado constituiría una opinión consultiva, parece descansar erróneamente en Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982); caso en el cual resolvimos que la adjudicación de la validez constitucional de un estatuto puertorriqueño bajo una cláusula de la Constitución del Estado Libre Asociado similar a la norteamericana, equi-valdría a expresar una opinión consultiva. Pero es que esta decisión no es aplicable al caso de autos pues, por el contra-rio, la posible determinación de violación de derechos civiles fundamentales alegados por el honorable Schmidt Monge descansa exclusivamente en la interpretación de la ley puer-torriqueña. El propio recurrido, Schmidt Monge, lo acepta así en su demanda en la Corte Federal:
Either because plaintiff Roberto Schmidt Monge has a valid appointment since the year 1969 that has not become due, or either because he holds over the position of Superior Court Judge until his successor is appointed and takes possession of the position, and no successor to him has been appointed, said Roberto Schmidt Monge has a proprietary right to said position, and to the salary of the same, to which he has been deprived, without due process of law, by defendants Eulalio Torres and/or Edda Cordero, acting under color of state law.
Es decir, por un lado, los derechos alegados por el recu-rrido dependen de la interpretación que imparta este Tribunal a la enmienda a la Ley Electoral que prorroga el término de nombramiento del juez que ha sido nombrado miembro de la Junta Revisora Electoral, Ley Núm. 85 de 28 de junio de 1978 (16 L.P.R.A. sec. 3017a), véase a Negrón Soto v. Gobernador, 110 D.P.R. 664 (1981). (1) Y por otro, al derecho del recurrido bajo las disposiciones constitucionales *421bajo nombramiento de receso, Art. IV, Sec. 4. Véase Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983). (2)
Teniendo pues jurisdicción el Tribunal Superior para entender sobre la controversia en sus méritos, la tiene defi-nitivamente para proteger la efectividad de su sentencia y los derechos de las partes mediante la concesión de un reme-dio provisional. La resolución de un juez federal de igual jerarquía que la del tribunal de instancia, según dictada en 9 de mayo de 1978 por el Hon. Juez Héctor A. Laffite, en nada menoscaba esa facultad y, por ende, no puede servir de justificación al tribunal de instancia para negarse a proveer.
El Tribunal se excede hoy al conceder un remedio provisional de singular factura que corresponde al tribunal de instancia proveer sobre sus méritos y que es de dudosa validez.
Me sorprende que la mayoría de este Tribunal cuestione hoy tan tímidamente la jurisdicción de la corte federal y conceda un remedio provisional cuando es evidente que las probabilidades del recurrido Schmidt Monge, prevalecer en los méritos, son ciertamente remotas. Véanse Negrón Soto v. Gobernador, supra, y Hernández Agosto v. López Nieves, supra.
Por las anteriores consideraciones, consigno mi incon-formidad con la mayoría y disiento.

(1) Al interpretarse en Negrón Soto v. Gobernador, 110 D.P.R. 664, 678 (1981), una ley similar a la Ley Núm. 85 de 1978, el propio Juez Asociado Negrón García expresó que bien fuera “directamente mediante disposición de ley expresa, o indi-*421rectamente, por interpretación judicial, esta consecuencia [la de prorrogar el término de nombramiento del juez] precisamente está vedada por la prohibición constitucional precedentemente aludida”. Se refiere al Art. VI, Sec. 10 de la Consti-tución del Estado Libre Asociado.


(2)La mayoría parece olvidar que hace apenas siete meses expresamos en Hernández Agosto v. López Nieves, 114 D.P.R. 601, 621-622 (1983), que la Consti-tución del Estado Libre Asociado representa “una llamada al consenso y no una invitación a que la Rama Ejecutiva o la Legislativa intente imponerle a la otra su criterio. ... Ni los interinatos ni los nombramientos de receso pueden ser, sin embargo, razón para trastocar el fino balance de pesos y contrapesos que sostiene a nuestra estructura política. A ello se debe el plazo fijado para que las Ramas Legis-lativa y Ejecutiva puedan llegar a un acuerdo que satisfaga sus correspondientes prerrogativas constitucionales. A partir de ese momento, el puesto quedará vacante, sin que pueda ser ocupado por persona que no cuente con nombramiento en propie-dad". (Citas omitidas y énfasis suplido.)